department of the treasury employer_identification_number contact person - id number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b name c name d individual e name f name g test h individual w number x dollars amount dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer-related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will annually sponsor up to w nonrenewable scholarships for children of employees of b and its subsidiaries through c scholarship program in the amount of x dollars recipients must use their scholarships only to pay educational costs letter catalog number 58264e at an undergraduate institution that meets the requirements of sec_170 of the code to be eligible to receive a scholarship applicants must e e e be high school students who are children of employees of b who attain d status under f enter college in the fall term following their selection and enroll as a full-time undergraduate in a college or university in the united_states that holds accredited status with a regional accrediting commission on higher education attend college during the day enroll in a course of study leading to one of the traditional baccalaureate degrees and remain in good academic and disciplinary standing in addition scholarships are not payable for attendance at service academies virtual universities and certain institutions that are limited in their purposes or training under your program you enter into an agreement with e to sponsor a specified number e administers all aspects of the of college scholarships for children of employees of b program and bears all administrative costs specifically e selects individual scholarship recipients through f the initial phase of f is g which is given annually in participating high schools by high school officials those students scoring within the top one-half of one percent on a state-by-state basis are designated as h they may advance to the level of d by confirming their scores on a second test and by submitting an application form that includes a high school record provided by their high school officials showing strong academic performance a personal essay extra-curricular accomplishments and the recommendation of their high school principal or school official designated by the principal e is responsible for selecting students from among those children of employees of b who attained the level of d in f to receive scholarships sponsored by you specifically all scholarship recipients are selected by an independent selection committee from e in its sole discretion furthermore the probability of attaining the level of d through f and therefore becoming eligible for a scholarship is extremely low if fewer than w attain d level e will reduce the number of awards accordingly if in the extremely unlikely event there are more than w students who attain d level e will increase the number of awards accordingly furthermore e is responsible for confirming the individual scholarship recipient's enrollment at a college or university in the united_states that holds accredited status with a regional accrediting commission of higher education making payment of the award through the financial aid office of the educational_institution and supervising and investigating the use of the scholarships by the recipients in their educational program in addition recipients of scholarships you sponsor may accept other awards of financial assistance without affecting your one-time award you meet the provisions of revproc_76_47 for example your scholarships are not used as a means of inducement to recruit employees a student's eligibility is determined at the time the scholarship award is offered and a scholarship will not be terminated if the student's parent subsequently terminates employment the student's letter catalog number 58264e eligibility may not be conditioned on any other employment-related factors such as the parent’s position service or duties the prior employment period for establishing eligibility may not exceed three years your procedures for awarding scholarships to students designated as d through f are considered to satisfy the facts_and_circumstances_test of revproc_76_47 because the probability of attaining d level through f and therefore becoming eligible for a scholarship is extremely low basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the grant is awarded on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 if a private foundation's program satisfies the seven conditions set forth in sections dollar_figure through dollar_figure below but does not meet the percentage_test of section dollar_figure applicable to grants to employees' children or to grants to employees as the case may be the question whether the grants awarded to individuals in the category children or employees in respect of which the percentage_test was not met are scholarships or fellowship grants subject_to the provisions of sec_117 of the code will be determined on the basis of all the facts and circumstances your procedures for awarding scholarships to students designated as d through f are considered to satisfy the facts_and_circumstances_test of revproc_76_47 because the probability of attaining d level through f and therefore becoming eligible for a scholarship is extremely low you further represented that your procedures for awarding grants will meet the requirements of revenue_procedure e e e an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer letter catalog number 58264e other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of section dollar_figure and or the facts_and_circumstances_test if you establish another program covering the same individuals that program must also meet the applicable tests this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have questions please contact the person listed at the top of this letter sincerely letter catalog number 58264e stephen a martin director exempt_organizations rulings and agreements letter catalog number 58264e
